Judge JOHNSON
concurring.
I concur with all of the majority opinion, but write separately to add to and advance the conclusion that the order granting summary judgment in favor of the defendant Southern National Bank must be reversed.
G.S. sec. 25-3-205 provides that “an indorsement is restrictive [if it] includes the words . . . ‘for deposit.’ ” The statute does not, *362however, specify additional words which must accompany the restrictive indorsement nor does it specify a particular order for such wording.
The restrictive indorsement
Stewart Office Suppliers
For Deposit Only
was stamped on the back of each check received by Stewart Office Suppliers, Inc. (“S.O.S.”) from its customers. Key Office Products (“Key”) thereafter stamped its bank account number on the back of each check, directly under the aforementioned restrictive in-dorsement. Southern National Bank (“Southern National”) subsequently negotiated the checks for Key despite the stamped restrictive language which appeared above Key’s indorsement.
I am of the opinion that both the unambiguous language used by S.O.S. and the use of the company stamp to create the indorsement placed Southern National on notice of the restrictive indorsement. The checks should have been negotiated only for deposit on behalf of S.O.S. Accordingly, Southern National paid the checks in a manner that was inconsistent with the restrictive indorsement.
Judge GREENE concurring in part and dissenting in part.
I first doubt whether the indorsement
Stewart Office Suppliers
For Deposit Only
was a restrictive indorsement as that term is used in N.C.G.S. § 25-3-205(c) (1986). The mere use of the words “For Deposit Only” after “Stewart Office Suppliers” is not a term, without more, which signifies a specific “purpose” as required by the statute. Id. The vagueness of the indorsement in question is reflected when contrasted with an indorsement reflecting a clear, specific purpose: For deposit only to account of Stewart Office Suppliers. In any event, as noted in Comment 5 to N.C.G.S. § 25-3-206, an indorsement “for deposit” “may be either special or blank.” As the indorsement in question did not specify “to whom or to whose order” the instrument was payable, it was a blank indorsement. N.C.G.S. § 25-3-204(1) (1986). Therefore, while the check could be negotiated only for deposit, there was no restriction that it be deposited to the account of Stewart Office Suppliers. Accordingly, I find no *363error in granting summary judgment for Southern National Bank who paid the check consistent with the second indorsement on the check which was clearly a special indorsement directing payment to a certain account.
As I fully concur with the majority in all other aspects of the opinion, I would vote to affirm the trial court in every respect.